Title: To Thomas Jefferson from John Sullivan, 29 May 1787
From: Sullivan, John
To: Jefferson, Thomas



Dear Sir
Durham in New Hampshire May 29th. 1787

Before your Moose and other Articles were on their way I found myself under the Necessity of Drawing on you for forty five pounds Sterling, not exactly knowing the amount of Expences attending or that might attend the Business. Capt. Pierce was to have carried them but unfortunately Left them. I afterward sent the Box to Boston to the Care of Mr. De la Tombe and am informed that it is now on its way for havre de grace. The Bills for forty five pounds are returned, as Bills on france will not sell at this time, and have Drawn for the full Ballance being forty six pounds seven shillings and ten pence Sterling and Inclosed the Account in my Letter of advice. The Bills are in favor of William Smith Esqr. Secretary to Mr. Adams in London, upon whom I have taken the Liberty to Draw for that Sum and inclosed the Bills on you to reimburse him. I now do myself the honor to inclose you the Letters and papers which were to have accompanied the first Bills as they are more particular than the Last. I wish them all safe to hand and have the honor to be with the highest Esteem and respect Dr. Sir your most obedient Servant,

Jno. Sullivan

